Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the Court; that the merchandise and issues in the appeal for reappraisement listed above are the same in all material respects as those in International Packers, Limited, v. United States, 51 Cust. Ct. 362, R.D. 10581 and the record in that case may be incorporated herein.
That the involved merchandise was imported prior to the effective date February 27,1958, of the Customs Simplification Act of 1956.
That at the date of exportation of the merchandise involved in this appeal, to wit, July 16,1956, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Argentina, the Country of exportation, for home consumption or for export to the United States nor was it freely offered for sale to all purchasers in the principal market of the United States fo,r domestic consumption.
That cost of production as defined in Section 402 (f) of the Tariff Act of 1930 as amended for such merchandise at the time of exportation from Argentina was U.S. $23.1792 per dozen tins net packed.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement may be submitted fo,r decision on this stipulation.
Accepting this stipulation as an agreed statement of facts and on authority of the decision cited therein, I find and hold that cost of production value, as defined in section 402(f) of the Tariff Act of 1930, as effective on the date the merchandise was entered or with*582drawn from warehouse for consumption, is the proper basis for determination of the value of the brisket beef, exported from Argentina,, described on the invoice and entry covered by this appeal for reap-praisement, and that such value is $23.1792 per dozen tins, net, packed.
Judgment will be entered accordingly.